Mr. Justioe Linscott delivered the opinion of the court: This claim was filed on the 8th day of December, 1937, in the office of the clerk of this court, and sets forth a claim based on the same alleged cause of action as was stated in the case of Charles Day vs. State of Illinois, No. 3159, with the exception that in this case it was alleg’ed that on the 22nd day of August, 1937, a shell or bomb, the exact and correct name for the same being unknown to the claimant, was picked up from the ground upon, at or near the Rifle Range mentioned in the Day complaint, and given to one, Charles Day, and while the said Charles Day was using due care and caution for his own safety to the best of his knowledge, the said shell or bomb exploded in the hand of said Charles Day, and the claimant, being within a few feet of said Charles Day, and also in the exercise of due care and caution for his own safety, was injured, to the damage of the claimant in the sum of One Thousand Dollars ($1,000.00). It was not alleged that Charles Day was an officer or agent of the State of Illinois, or that the claimant had any right to be upon the premises where he was; and what is said by the court in the Day case, applies with equal force in this ease. The motion of the Attorney General, will, therefore, be allowed and the case dismissed.